Exhibit JAGUAR MINING INC. Interim Consolidated Financial Statements March 31, 2009 and 2008 (unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) March 31, 2009 December 31, 2008 (unaudited) Assets Current assets: Cash and cash equivalents (Note 10) $ 84,691 $ 20,560 Inventory 20,187 19,946 Prepaid expenses and sundry assets (Note 2) 4,261 5,351 109,139 45,857 Prepaid expenses and sundry assets (Note 2) 29,094 26,164 Net smelter royalty (Note 9 (c)) 1,006 1,006 Restricted cash (Note 3) 3,106 3,106 Property, plant and equipment 147,510 148,422 Mineral exploration projects (Note 4) 80,412 79,279 $ 370,267 $ 303,834 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 12,767 $ 13,416 Notes payable (Note 5) 4,150 4,319 Income taxes payable 8,795 8,626 Asset retirement obligations 1,360 1,337 Unrealized foreign exchange losses (Note 3) 880 2,421 27,952 30,119 Deferred compensation liability (Note 7) 1,419 434 Notes payable (Note 5) 68,826 69,729 Asset retirement obligations 6,993 6,828 Total liabilities 105,190 107,110 Shareholders' equity Common shares(Note 6) 308,590 245,067 Stock options 19,131 19,059 Contributed surplus 1,167 1,167 Deficit (63,811 ) (68,569 ) 265,077 196,724 Commitments (Notes 3, 4 and 11) $ 370,267 $ 303,834 See accompanying notes to interim consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 1 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Gold sales $ 33,285 $ 18,797 Production costs (17,083 ) (9,347 ) Stock-based compensation (Note 7) (27 ) - Depletion and amortization (4,883 ) (2,114 ) Gross profit 11,292 7,336 Operating expenses: Exploration 639 812 Stock-based compensation (Note 7) 994 274 Administration 3,761 3,018 Management fees (Note 9(a)) 525 188 Amortization 102 54 Accretion expense 188 70 Other 753 994 Total operating expenses 6,962 5,410 Income before the following 4,330 1,926 Loss on forward derivatives - 318 Gain on forward foreign exchange derivatives (Note 3) (287 ) (393 ) Foreign exchange gain (2,578 ) (2,248 ) Interest expense 2,214 4,070 Interest income (499 ) (1,245 ) Gain on disposition of property (459 ) - Other non-operating expenses (recovery) 741 (58 ) Total other expenses (868 ) 444 Income before income taxes 5,198 1,482 Income taxes Current income taxes 440 2,381 Future income taxes (recovered) - (1,738 ) Total income taxes 440 643 Net income and comprehensive income for the period 4,758 839 Basic and diluted net income per share (Note 8) $ 0.07 $ 0.01 Weighted average number of common shares outstanding -Basic (Note8) 68,621,449 59,430,887 Weighted average number of common shares outstanding- Diluted (Note 8) 69,779,608 63,768,136 See accompanying notes to interim consolidated financial statements. 2 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Cash provided by (used in): Operating activities: Net income and comprehensive income for the period $ 4,758 $ 839 Items not involving cash: Unrealized foreign exchange (gain) loss (3,032 ) 1,173 Stock-based compensation 1,021 274 Non-cash interest expense 361 1,390 Accretion expense 188 70 Future income taxes (recovered) - (1,738 ) Depletion and amortization 4,985 2,114 Amortization of net smelter royalty - 77 Unrealized loss (gain) on foreign exchange contracts (1,541 ) 882 6,740 5,081 Change in non-cash operating working capital Accounts receivable - (5,779 ) Inventory (304 ) (620 ) Prepaid expenses and sundry assets (210 ) (3,751 ) Accounts payable and accrued liabilities (419 ) 44 Current taxes payable 170 2,758 5,977 (2,267 ) Financing activities: Issuance of common shares, special warrants and warrants, net 63,401 105,649 Shares purchased for cancellation - (661 ) Settlement of forward derivatives - (14,500 ) Repayment of debt (288 ) (11,210 ) Increase in debt - 3,849 63,113 83,127 Investing activities Mineral exploration projects (1,667 ) (15,885 ) Purchase of property, plant and equipment (3,897 ) (9,964 ) (5,564 ) (25,849 ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents 605 (4,050 ) Increase in cash and cash equivalents 64,131 50,961 Cash and cash equivalents, beginning of period 20,560 45,711 Cash and cash equivalents, end of period $ 84,691 $ 96,672 Supplemental cash flow information (Note 10) See accompanying notes to interim consolidated financial statements. 3 JAGUAR MINING INC. Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) (unaudited) Common Shares Warrants Stock Options Contributed Surplus Deficit Total # $ # $ # $ Balance, December 31, 2007 55,734,400 141,316 144,081 245 7,805,658 19,218 1,153 (60,413 ) 101,519 Public offering (Note 6) 8,250,000 103,891 - 103,891 Shares acquired under normal course issuer bid and cancelled (58,300 ) (223 ) - (439 ) (662 ) Exercise of compensation warrants 144,081 998 (144,081 ) (245 ) - 753 Exercise of stock options 127,048 437 - - (164,987 ) (269 ) - - 168 Unvested options expired upon termination - (10,000 ) (5 ) - - (5 ) Stock based compensation - 279 - - 279 Net income - 839 839 Balance, March 31, 2008 64,197,229 246,419 - - 7,630,671 19,223 1,153 (60,013 ) 206,782 Balance, December 31, 2008 63,982,281 245,067 - - 7,061,013 19,059 1,167 (68,569 ) 196,724 Public offering (Note 6) 13,915,000 63,342 - 63,342 Exercise of stock options 40,100 181 - - (40,100 ) (58 ) - - 123 Unvested options expired upon termination - (17,000 ) (28 ) - - (28 ) Stock based compensation - 158 - - 158 Net income - 4,758 4,758 Balance, March 31, 2009 77,937,381 308,590 - - 7,003,913 19,131 1,167 (63,811 ) 265,077 4 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three months ended March 31, 2009 and 2008 (Unaudited) 1. Significant Accounting Policies: Other than the changes in accounting policies noted below, the interim consolidated financial statements of Jaguar Mining Inc. (the “Company”) follow the same accounting policies and methods of application as the annual audited consolidated financial statements. The interim consolidated financial statements do not contain all disclosures as required by Canadian generally accepted accounting principles for annual financial statements and accordingly should be read in conjunction with the Company’s annual audited consolidated financial statements. (a) New Accounting Policies: (i) Goodwill and intangible assets: In
